Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of                                            Sep 05 2014, 9:01 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

KIMBERLY A. JACKSON                                   GREGORY F. ZOELLER
Indianapolis, Indiana                                 Attorney General of Indiana

                                                      LYUBOV GORE
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

JORDAN W. BUSKIRK,                                    )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )       No.28A01-1404-CR-172
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE GREENE SUPERIOR COURT
                           The Honorable Dena A. Martin, Judge
                              Cause No. 28D01-1306-MR-001


                                          September 5, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Jordan D. Buskirk pleaded guilty pursuant to a plea agreement to murder,

conspiracy to commit murder as a class A felony, conspiracy to commit rape as a class B

felony, and criminal confinement as a class C felony. The trial court imposed an eighty-

one-year executed sentence. Buskirk challenges his sentence, presenting the following

three issues:

       1.       Did the trial court err in finding as an aggravating circumstance that
                Buskirk lacked remorse for his actions?

       2.       Did the trial court abuse its discretion in ordering his sentences for
                murder and conspiracy to commit rape to be served consecutively?

       3.       Is the sentence imposed inappropriate in light of Buskirk’s character
                and the nature of his offenses?

       We affirm.

       The facts as admitted by Buskirk are that Buskirk and Randal E. Crosley planned to

kill and rape someone, with the victim to be randomly selected. In preparation, they

purchased handcuffs, condoms, an anal sex toy, and positional restraints. They also

purchased two ropes and an anchor. At approximately 8 p.m. on June 5, 2013, they met

with Kaitlyn Wolfe, an acquaintance, to deliver drugs. They dropped off Wolfe at her

home. Later that evening, Wolfe contacted them and requested a second drug purchase.

Buskirk and Crosley picked her up near her home. Although Wolfe was not their original

target, the two men decided that she was going to be their victim. They drove her to a rural

area, where they attacked her in the car, climbed on top of her, and wrapped duct tape

around her mouth. When Wolfe struggled with her assailants outside of the vehicle,


                                              2
Buskirk handcuffed Wolfe’s hands behind her back. Crosley placed a shirt over her head

and duct-taped it to her face. Crosley then punched Wolfe in the face several times. She

was choked until she stopped struggling. When she again began to struggle, Crosley duct-

taped her ankles to prevent her from running away. Crosley told Buskirk that Wolfe

“needed to die.” Transcript at 47. Buskirk wrapped a rope around Wolfe’s neck and

strangled her until she stopped moving. The men then loaded her body into the trunk of

their car and drove away. The men took drugs for a while before driving to a rural area,

where they stopped, removed Wolfe’s body from the trunk of the car and bound her with

ropes such that she was tied in a fetal position. Then they attached the anchor to the ropes

with a carabineer and placed her back in the trunk. They proceeded to a nearby lake, where

they threw her body off at a high wall into the water.

       After Wolfe’s family reported her missing the next evening, police obtained Wolfe’s

phone records and began contacting people with whom she had made contact in the evening

she disappeared. This led them to Buskirk. Buskirk denied knowing anything about

Wolfe’s disappearance. Further investigation revealed that Wolfe’s cell phone had been in

the same location as Buskirk’s and Crosley’s cell phones late in the evening of June 5 and

into the morning of June 6. This was inconsistent with Buskirk’s statements to police

regarding his contact with Wolfe on the night of her disappearance.           Police again

questioned Buskirk, who this time invoked his right to counsel. After consulting counsel,

Buskirk reported that he and Crosley had seen Wolfe twice that evening, but that she was

alive the last time they saw her. He then failed a polygraph examination. Around the time

                                             3
of the polygraph interview, Wolfe’s body was found in the lake. After again consulting

with counsel, Buskirk confessed to the events set out above. Buskirk guided police to the

various locations where the incident unfolded, leading to the discovery of considerable

physical evidence that corroborated his account of what had occurred.

        Buskirk entered into a negotiated plea agreement whereby he agreed to plead guilty

as set out above, to cooperate with the State, and to testify against Crosley. Sentencing

was left to the trial court’s discretion except that the State agreed the sentences for murder,

conspiracy to commit murder, and criminal confinement would run concurrently to each

other. It was left to the trial court’s discretion to decide whether the sentence for conspiracy

to commit rape would run concurrently or consecutively to the other sentences. Following

a sentencing hearing, the court identified two aggravating circumstances: (1) Buskirk

showed little to no remorse for his actions; and (2) the “heinous cold calculated” nature

and circumstances of his crimes.         Id. at 100.     In discussing proffered mitigating

circumstances, the court stated:

       [Y]es you have a child, you have a small child a 3 year old child, but you
       knew you had that 3 year old child when you did this. I can’t give a whole
       lot of weight to that these are your actions [sic]. You have no criminal
       history, but man when you started out, you started out big. You are a
       convicted murderer, so again that is not going to hold a whole lot of weight.
       The Court is going to give you credit for being cooperative. You cooperated
       after you failed a polygraph examination. I will give you some credit for
       being cooperative. But again not a whole lot because you had already failed




                                               4
       that polygraph, the body had been found, they had the videos from Gander
       Mountain,1 so those are your mitigating circumstances[.]

Id. at 99. The court concluded that the aggravating circumstances “far, far outweigh the

mitigating circumstances.” Id. The court imposed sentences of sixty-three years for the

murder conviction, fifty years for the conspiracy to commit murder conviction, and eight

years for the criminal confinement conviction. Pursuant to the plea agreement, those

sentences were ordered to be served concurrently. The court imposed an eighteen-year

sentence for the conviction of conspiracy to commit rape, which was ordered to run

consecutively to the other sentences, resulting in an executed sentence of eighty-one years.

                                            1.

       Buskirk contends the trial court abused its discretion in finding as an aggravating

circumstance that he lacked remorse.

       Trial courts are required to enter a sentencing statement when imposing a sentence

for a felony offense. This statement must include a reasonably detailed recitation of the

trial court’s reasons for imposing a particular sentence. Anglemyer v. State, 868 N.E.2d
482 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. If the court finds aggravating or

mitigating circumstances, it “must identify all significant mitigating and aggravating

circumstances and explain why each circumstance has been determined to be mitigating or

aggravating.” Anglemyer v. State, 868 N.E.2d at 490 (emphasis supplied). An abuse of



1
 A surveillance video from Gander Mountain recorded Buskirk and Crosley purchasing carabineers, an
anchor, two ropes, and candy on June 4, 2013.
                                                 5
discretion in identifying or failing to identify aggravators and mitigators occurs if it is

“clearly against the logic and effect of the facts and circumstances before the court, or the

reasonable, probable, and actual deductions to be drawn therefrom.” Id. (quoting K.S. v.

State, 849 N.E.2d 538, 544 (Ind. 2006)). Finally, a trial court may properly find lack of

remorse to be an aggravating factor at sentencing. Veal v. State, 784 N.E.2d 490 (Ind.

2003).

         At the sentencing hearing, the court noted that Buskirk had appeared in court two

weeks before and “explain[ed] to a courtroom full of people what happened.” Transcript

at 100. As he did so, the court observed that it “didn’t see the first tear that day. Not one.”

Id. Remorse is a feeling, one that is aptly defined as “a gnawing distress arising from a

sense of guilt for past wrongs.” Merriam Webster’s Online Dictionary, available at

http://www.merriam-webster.com/dictionary/remorse (last visited on August 21, 2014).

Because feelings cannot be directly observed, they must be deduced from a person’s

behavior. The trial court was in an optimal position to observe Buskirk’s behavior

throughout the legal proceedings culminating in his conviction and sentencing. Therefore,

the trial court was well-positioned to assess whether Buskirk’s behavior evinced genuine

distress arising from guilt for what he had done. The court found that it did not. This was

based at least in part, and perhaps in large part, upon Buskirk’s apparently emotionless,

detailed recounting of Wolfe’s murder – a series of events that spanned three different

locations and took some time. This strikes us as a reasonable finding. In any event, a trial

judge who personally views a defendant’s demeanor and witnesses the defendant’s

                                              6
expression of remorse is, relative to this court, in a far superior position to determine

whether that expression reflects genuine remorse.       The trial court did not abuse its

discretion in finding a lack of remorse to be an aggravating circumstance.

                                             2.

       Buskirk contends the trial court abused its discretion in ordering his sentences for

murder and conspiracy to commit rape to be served consecutively. This contention has

three bases. First, Buskirk contends that the written sentencing statement “suggests the

trial court did not engage in the proper balancing of mitigating and aggravating

circumstances required for imposition of consecutive sentences.” Appellant’s Brief at 17.

The only rationale for consecutive sentences provided in the trial court’s written sentencing

order is the following statement: “The Court finds after considering the aggravating and

mitigating circumstance of these crimes of violence, Count 3 shall run consecutive to the

other counts.” Appellant’s Appendix at 7. Noting that the trial court identified multiple

aggravating and mitigating circumstances at the sentencing hearing, Buskirk contends that

the use of the singular form of “circumstance” in the written sentencing order does not

reflect that it carefully considered all of the previously identified aggravating and

mitigating circumstances.

       Our review of sentences in noncapital cases is not limited to the sentencing court’s

written sentencing statement. We also may consider the trial court’s comments in the

transcript of the sentencing proceedings. McElroy v. State, 865 N.E.2d 584 (Ind. 2007).

The comments accompanying the court’s pronouncement of sentence reflect that it was

                                             7
cognizant of the aggravating and mitigating circumstances it had identified following the

presentation of evidence at the sentencing hearing. For instance, the trial court noted the

three mitigating circumstances proffered by Buskirk, i.e., (1) Buskirk has a small child, (2)

Buskirk had no criminal history, and (3) Buskirk was ultimately cooperative with police

after initially denying involvement in Wolfe’s murder. The trial court’s subsequent

comments, however, reflect that the trial court discounted the mitigating weight of each of

those proffered mitigators. Later, the court stated that the aggravating value of the nature

and circumstances of Buskirk’s offenses “far, far, outweigh[ed] the mitigating

circumstances.” Transcript at 100 (emphasis supplied). In short, viewed as a whole, the

record reflects that the trial court did indeed consider all of the aggravating and mitigating

circumstances in determining Buskirk’s sentence. There was no error in this respect

       Buskirk’s second challenge to consecutive sentences is premised largely upon his

claim in Issue 1 above, i.e., that the trial court erred in finding as an aggravating

circumstance that he lacked remorse. Because Buskirk failed to prevail in establishing the

premise, the argument upon which it depends fails.

       Thirdly, Buskirk contends “consecutive sentencing also was an abuse of discretion

because it resulted in Buskirk receiving the same 81-year sentence as Crosley.”

Appellant’s Brief at 19. This means, according to Buskirk, that the trial court gave him “no

credit for having cooperated so extensively with police.” Id. We can find no authority for

undertaking the sort of comparison of sentences that Buskirk invites. Moreover, it appears

that Buskirk and Crosley were equally involved in the murder of Wolfe at all stages of this

                                              8
cruel and callous criminal endeavor. Because they were equally involved and equally

culpable, the fact that ultimately they received sentences of the same length does not strike

us as unjust, notwithstanding that Buskirk began cooperating with police before Crosley

did.

                                              3.

       Buskirk contends his sentence is inappropriate in light of his character and the nature

of his offense. Article 7, section 4 of the Indiana Constitution grants our Supreme Court

the power to review and revise criminal sentences. See Knapp v. State, 9 N.E.3d 1274,

1292 (Ind. 2014). Pursuant to Ind. Appellate Rule 7, the Supreme Court authorized this

court to perform the same task. Cardwell v. State, 895 N.E.2d 1219 (Ind. 2008). Per App.

R. 7(B), we may revise a sentence “if after due consideration of the trial court’s decision,

the Court finds that the sentence is inappropriate in light of the nature of the offense and

the character of the offender.” Inman v. State, 4 N.E.3d 190, 203 (Ind. 2014) (quoting App.

R. 7). “Sentencing review under Appellate Rule 7(B) is very deferential to the trial court.”

Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). Buskirk bears the burden on appeal of

persuading us that his sentence is inappropriate. Conley v. State, 972 N.E.2d 864.

       The determination of whether we regard a sentence as appropriate “turns on our

sense of the culpability of the defendant, the severity of the crime, the damage done to

others, and myriad other factors that come to light in a given case.” Bethea v. State, 983
N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell v. State, 895 N.E.2d at 1224). Moreover,

“[t]he principal role of such review is to attempt to leaven the outliers.” Chambers v. State,

                                              9
989 N.E.2d 1257, 1259 (Ind. 2013). It is not our goal in this endeavor to achieve the

perceived ‘correct’ sentence in each case. Knapp v. State, 9 N.E.3d 1274. Accordingly,

“the question under Appellate Rule 7(B) is not whether another sentence is more

appropriate; rather, the question is whether the sentence imposed is inappropriate.” King

v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original). Our Supreme

Court has indicated that, when analyzing the appropriateness of a criminal sentence, there

is “no right answer ... in any given case.” Brown v. State, 10 N.E.3d 1, 8 (Ind. 2014)

(quoting Cardwell v. State, 895 N.E.2d at 1224). Rather, appellate review and, where

appropriate, revision “ultimately boils down to the appellate court’s ‘collective sense of

what is appropriate, not a product of a deductive reasoning process.’” Id. (quoting

Cardwell v. State, 895 N.E.2d at 1225). Ultimately, we “focus on the forest—the aggregate

sentence—rather than the trees—consecutive or concurrent, number of counts, or length of

the sentence on any individual count.” Id.

       In order to assess the appropriateness of a sentence, we first look to the statutory

ranges established for the classification of the relevant offenses. Buskirk was convicted of

murder, one class A felony, one class B felony, and one class C felony. The advisory

sentences for these classifications of offense are fifty-five years, thirty years, ten years, and

four years, respectively. The maximum sentence for these same classifications of offense

are sixty-five years, fifty years, twenty years, and eight years, respectively. In Buskirk’s

case, the trial court imposed sixty-three years for the murder offense, the maximum fifty

years for the offense of conspiracy to commit murder, eighteen years for the offense of

                                               10
conspiracy to commit rape, and the maximum eight years for the criminal confinement

offense. The combination of concurrent and consecutive sentences imposed by the trial

court resulted in an aggregate executed sentence of eighty-one years.

       We begin with a consideration of the nature of Buskirk’s offenses. “In considering

the nature of the offense we recognize the advisory sentence is the starting point the

Legislature selected as appropriate for the crime committed.” Fuller v. State, 9 N.E.3d
653, 657 (Ind. 2014). The trial court imposed a sentence based upon its finding of

aggravating and mitigating circumstances. We are not limited to those mitigators and

aggravators, however, in analyzing a claim under App. R. 7(B). Fuller v. State, 9 N.E.3d
653. Buskirk decided to rape and murder someone just for the experience of it. He

methodically prepared by purchasing equipment and materials to aid him in his criminal

endeavors. He selected his victim at random. As it turned out, the victim was someone

known to him, even if casually, and toward whom he presumably bore no animosity. This

makes the selection of Wolfe as his victim even more chilling. After selecting Wolfe as

his victim, Buskirk and his confederate drove Wolfe to an isolated location, where Buskirk

and Crosley bound and gagged her with duct tape, handcuffed her, and beat her. When he

decided to kill Wolfe, Buskirk wrapped a rope around her neck and strangled her. Then,

with Wolfe’s body in the trunk, the men drove around the area and took drugs. After doing

this for a while, they hog-tied Wolfe’s body, attached an anchor to her, and discarded her

in a lake. We agree with the trial court’s characterization of the facts and circumstances of

this murder as “heinous”, “cold”, and “calculated”. Transcript at 100.

                                             11
       Turning now to Buskirk’s character, it is true that he eventually cooperated with

police and that this cooperation ultimately played a role in Crosley’s confession. The trial

court, however, was not far from the mark in observing that Buskirk’s cooperation was

largely pragmatic in that the evidence against him was compelling and still mounting at the

time he decided to cooperate. The depraved nature of Wolfe’s murder, not Buskirk’s

eventual, pragmatic cooperation, is the most telling reflection of his character. In light of

the nature of Wolfe’s murder and what it revealed of Buskirk’s character, we are not

persuaded that the eighty-one-year sentence imposed by the trial court is inappropriate.

       Judgment affirmed.

VAIDIK, C.J., and MAY, J., concur.




                                             12